Citation Nr: 0720833	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  07-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1950.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  In April 2007, the veteran and his son testified 
before the undersigned Veterans Law Judge a travel board 
hearing held at the RO.  A transcript of the veteran's 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran was in combat. A stressor event occurred in 
combat, is related to his diagnosed PTSD, and is consistent 
with the circumstances, conditions, and hardships of his 
service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).
As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least two of five symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v.West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran claims that while serving during World War II 
from April 1942 to January 1950, he was exposed to stressors 
that support a PTSD diagnosis.  Specifically, he was 
stationed on the USS Colorado in November 1944 when it came 
under kamikaze attacks and was exposed to the deaths and 
injuries of fellow shipmates.

A review of the veteran's DD Form 214 shows that he served in 
the Navy with a military occupational specialty of cook.  
Although he does not hold any combat awards, there is a 
record of specific attacks on the USS Colorado in November 
1944.  As the veteran's claimed stressors have been verified, 
the Board further concludes that the veteran was in combat.

The service medical records are negative for evidence of any 
acquired psychiatric disorder during service; his psychiatric 
evaluation at separation in January 1950 is void of findings, 
symptoms, complaints, or diagnosis of any psychiatric 
disorder or PTSD.

In August 2005, the veteran underwent a VA PTSD examination.  
His son was present for the examination and provided 
information that the veteran was unable to provide.  The 
veteran complained of having dreams at night and stated that 
he made an effort not to recall his war experiences.  He also 
complained of forgetfulness and episodes of depressive mood, 
but denied suicidal ideation.  Upon examination, he was 
oriented as to person and place, but not time.  He spoke 
slowly in a low tone of voice and his answers though brief 
were relevant.  His affect was congruent, mood was depressed, 
and he denied suicidal or homicidal thoughts.  He denied 
hallucinations or delusions.  Memory for recent and remote 
events had declined.  His condition was diagnosed as 
depressive disorder and dementia of that type.  The examiner 
opined that the criteria for PTSD had not been met.

In October 2005, the VA mental health clinic director Dr. L. 
examined the veteran who was accompanied by his son who 
reported that his father had nightmares about the war.  He 
remembered the remote past, but had problems with the 
intermediate past and recent memory.  Sleep was irregular.  
His mood was anxious and agitated.  There were no suicide 
attempts, ideas, or past episodes.  The veteran described his 
time on the USS Colorado when it was attacked by Japanese 
kamikaze pilots.  He was exposed to fire, explosions, death, 
and injuries of men on the ship.  He could provide very 
detailed descriptions of the ship, how it was mangled, and 
where he was, his fear of the water coming into the boat when 
hit because he was below the water line, having to help pile 
up the bodies of the dead, and being unable to forget.  His 
symptoms were worsened when viewing television coverage of 
the war in Iraq.  He was sensitive to noise, shooting, and 
firecrackers.  According to his son, family members reported 
behaviors consistent with hypervigilance, reliving the 
memories of the battle, and fear of blood.  Symptoms of 
hypervigilance, re-arousal, sensitivity to environmental 
cues, experiencing memories in the present tense, and 
nightmares were all endorsed by the son as preceding the 
patient's memory problems.  Upon examination, speech was slow 
and deliberate with short sentences.  Thought processes were 
goal directed.  There were no suicidal or homicidal 
ideations, plans, intent, or frank delusions.  There was a 
question of mild paranoia.  Perceptual abnormalities were 
apparent.  Mood was lowered with some anxiety; he was not 
labile.  There was poor insight into memory deficits and 
night time behaviors.  He had good judgment in cooperating 
with son.  Dr. L.'s assessment was that the veteran might 
have PTSD since WWII.  However, the symptoms had been 
exacerbated with prostate cancer surgery, dementia, a 
probable concurrence of night time delirium, and a question 
of sleep apnea.  Dr. L. diagnosed dementia with a possible 
delirium component at night and probable combat exposure 
related PTSD exacerbated by the loss of cognitive defenses 
with cognitive impairments.

In the June 2006 addendum to the October 2005 report, Dr. L. 
opined that the veteran had PTSD associated with combat 
exposure in WWII.  The physician further opined that his 
symptoms were exacerbated by old age with medical problems 
and cognitive impairments, but were still characteristically 
related to his PTSD symptoms after medical stabilization.

In September 2006, Dr. L. found that the veteran was not 
anxious or dysphoric.  Speech was less spontaneous with 
shorter sentences, but he still completed his sentences.  
There were no delusions; suicidal or homicidal ideations, 
plans, or intent; or any sign of internal stimulation.  There 
were continued cognitive deficits, but he appeared to be able 
to attend to the interactions.  Sleep had improved.  Dementia 
with delirium at night had resolved, but PTSD related 
symptoms of nightmarish flashbacks of WWII and long standing 
symptoms were exacerbated by the loss of cognitive defenses 
from cognitive impairments.

In November 2006, Dr. L. noted that the veteran's PTSD was 
manifested by:  1) recurrent and intrusive distressing 
recollections of the traumatic event; 2) recurrent 
distressing dreams of the traumatic event; 3) acting or 
feeling as if the traumatic event were recurring; 4) intense 
psychological distress at exposure to cues; and 5) 
physiological reactivity on exposure to cues.  The Board 
notes that these symptoms meet criterion B (traumatic event 
persistently re-experienced) for a DSM-IV diagnosis of PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The October 2005 mental health evaluation with opinion, and 
associated treatment records from the VA mental health 
director Dr. L. are the most persuasive evidence in this 
case.  Dr. L. provided a detailed rationale that specifically 
addressed the criteria necessary for a diagnosis of PTSD and 
included a detailed discussion of the veteran's claimed 
stressors.  For example, Dr. L. explained that exposure to 
traumatic events (kamikaze attacks, exposure to fire and 
explosions, and piling of dead bodies) caused the veteran to 
experience hypervigilance, nightmares, re-arousal, and 
flashbacks.  Dr. L. noted that the veteran was sensitive to 
environmental cues and experienced memories of the past in 
the present tense.  In the June 2006 addendum to the October 
2005 report, she diagnosed his condition as PTSD associated 
with combat exposure in WWII.  Dr. L. based her findings and 
rationale on the veteran's military history, presenting 
complaints, military records, behavioral observations, 
clinical criteria from DSM IV-TR, and clinical assessment.  
The Board places greater weight on the October 2005 opinion 
and associated treatment records, as the physician provided a 
thorough rationale and addressed the veteran's specific 
experiences and their relationship to his symptoms.

The Board has also considered the opinion expressed in the 
August 2005 VA examination report in which the examiner 
opined that the veteran did not fulfill the diagnostic 
criteria for PTSD.  However, the report does not contain a 
description of claimed stressors and is void of any 
discussion of the potential effects of the veteran's in-
service stressors such as having nightmares about his WWII 
experiences which meets criterion A (exposure to a traumatic 
event) for a DSM-IV diagnosis of PTSD.  Finally, there was no 
detailed discussion of a possible link between combat events 
and the veteran's specific symptoms in the report.

The Board finds that the evidence is in favor of the claim.  
Therefore, service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


